Citation Nr: 1100750	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-17 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than May 11, 2004 for 
grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In September 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.  

The Veteran has contended, both before the RO and before the 
Board, that because the Social Security Administration determined 
that he was disabled, contemporaneous to the December 1986 
decision, VA should have found him to be permanently and totally 
disabled at that time and granted nonservice-connected pension 
benefits.  To the extent that the Veteran may be suggesting that 
there was clear and unmistakable error in the December 1986 
decision, he may, if he so desires, file a claim for revision of 
that decision based on clear and unmistakable error.  Given the 
vague nature of his statements currently of record and the 
specificity requirements for pleading clear and unmistakable 
error (CUE) in a decision, the Board declines to ask the RO to 
take any action unless the Veteran provides a more definite 
statement on his own initiative.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993) (CUE is a very specific and rare kind of "error."  
It is the kind of error, of fact or law, that when called to the 
attention of later reviewers compels a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error).


FINDINGS OF FACT

1.  In a December 1986 decision, the RO denied entitlement to 
nonservice-connected pension benefits.  

2.  VA did not receive a notice of disagreement with the December 
1986 decision within one year of the mailing of notice of that 
decision and of the Veteran's appellate rights.  

3.  Following the December 1986 decision, VA next received a 
request for nonservice-connected pension benefits on May 11, 
2004.  

4.  In December 2001, Congress enacted Public Law 107-103 which 
effected a change in 38 U.S.C. § 1502(a) so that permanent and 
total disability for pension purposes could be established by a 
determination of disability by the Commissioner of Social 
Security for purposes of any benefits administered by the 
Commissioner.  

5.  In July 2004, the RO granted nonservice-connected pension 
benefits and based the finding of permanent and total disability 
on the determination by the Commissioner of Social Security that 
the Veteran was disabled for benefits administered by the 
Commissioner.  

6.  The Veteran became permanently and totally disabled prior to 
2001.  


CONCLUSIONS OF LAW

1.  The December 1986 decision in which the RO denied nonservice-
connected pension benefits, became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  The criteria have been met for an effective date of May 11, 
2003, but no earlier, for grant of entitlement to nonservice-
connected pension benefits.  38 U.S.C.A. §§ 1502, 1523, 5110 
(West 2002); 38 C.F.R. §§ 3.3, 3.400, 3.114 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Merits


I.  Factual background  

VA first received a VA Form 21-527 Income-Net Worth and 
Employment Statement, from the Veteran in November 1985.  In that 
document he reported that he had become totally disabled on 
August [redacted], 1985.  He reported that he was hospitalized on August 
[redacted], 1985 as the result of injuries sustained from a gunshot wound 
of the head and face.  He also indicated that he did not have any 
income, including no income from Social Security or Supplemental 
Security Income and that he expected none in the following year.  
This then was his initial claim for VA nonservice-connected 
pension benefits.  

In December 1985, the RO sent a letter to the Veteran asking him 
to complete and submit a VA Form 21-4176, Report of Accidental 
Injury, explaining that VA could not complete processing of his 
claim without the completed form.  He did not submit the 
requested evidence and in April 1986 the RO informed him that his 
claim had been disallowed but VA would again consider his claim 
upon receipt of the completed form.  

In May and June 1986, VA received the completed Form 21-4176 and 
police and hospital reports showing that the Veteran suffered a 
gunshot wound of the forehead above the left eye on August [redacted], 
1985.  Hospital records document that the Veteran was discharged 
on August 22, 1985.  

After receiving the requested evidence, the RO issued a decision 
in December 1986 denying his claim.  In the text of that decision 
the RO stated that the Veteran's disabilities did not meet the 
schedular requirements for pension purposes and that the 
provisions of 38 C.F.R. § 3.321(b)(2) had been considered.  In a 
letter dated that same month, the RO provided notice of that 
decision and of the Veteran's procedural and appellate rights.   
In that letter, the RO explained that "the evidence does not 
establish that your disabilities are severe enough to prevent 
substantially gainful employment."  

The next communication from the Veteran or his representative, of 
record, is a VA Form 21-527 Income-Net Worth and Employment 
Statement received May 11, 2004.  This then was his claim to 
reopen a claim of entitlement to nonservice-connected pension 
benefits.  In that form, he indicated that he was receiving 
monthly income from Supplemental Security / Public Assistance.  
He indicated that he earned his highest income in 1978, became 
totally disabled in August 1985, and in the year before he became 
totally disabled he worked for six months.  He also indicated 
that he last worked in August 1985.  He reported that he had not 
been under a doctor's care or hospitalized in the preceding 12 
months.  In a remarks section of the form he wrote that "I have 
been on SSI since 1985."  

Also of record are documents dated in June 2004 from a Social 
Security Administration Data inquiry showing affirmative marks 
("Y"s) for Title II and Title XVI status.  

In July 2004, the RO sent a letter to the Veteran announcing that 
VA granted disability pension benefits effective May 11, 2004.  
The RO explained "[w]e granted pension benefits because you are:  
Age 65 or older, or A patient in a nursing home, or In receipt of 
disability Social Security benefits."  

In November 2004, the RO received a writing in which the Veteran 
stated as follows (upper and lower case corrected):  

I request back pay for my VA NSC [non-
service-connected] pension benefit from May 
1986 when I filed my claim then for VA 
pension.  

I should have been awarded VA pension 
benefits at that time because I was found 
eligible for Supplemental Security Income 
(SSI) benefits in 1986 based on my 
disability of a gunshot wound to the head.  
If the Social Security Administration found 
me eligible for SSI disability benefits at 
that time in 1986, then VA should have also 
found me eligible for VA pension.  

The RO sent a letter to the Veteran in May 2005, explaining that 
the RO was working on his claim for retroactive benefits based on 
an earlier effective date of nonservice-connected pension 
benefits.  The RO asked that he submit a copy of his original 
award letter granting Supplemental Security Income (SSI) or a 
statement from the Social Security Administration telling VA the 
effective date of his award of SSI benefits and when he received 
his first check.  

In June 2005, the RO received a document showing that the Veteran 
had a payment status code of "ND-BENEFITS DISALLOWED OR DENIED" 
and SUPPLEMENTAL SECURITY INCOME DATA [on the Veteran and his 
birthdate] ELIGIBLE 04/1986 APPLICATION DATE: 04/10/1986  TYPE OF 
PERSON:  DISABLED INDIVIDUAL"  There are overpayment and payment 
amounts for the period from June 2004 to July 2005.  Another 
document, dated in October 1985 and received by VA in June 2005, 
shows that he was scheduled for an ophthalmologist appointment in 
1985 per the State of Illinois Department of Rehabilitation 
Services.  

In an August 4, 2004 letter, the RO informed the Veteran that he 
must complete a VA Form 21-0517-1, Improved Pension Eligibility 
Verification Report, showing his income and net worth from May 
11, 2003 through December 31, 2005.  The RO also informed him 
that the Social Security award letter he submitted did not show 
when he started receiving Supplemental Security Income benefits 
and he must submit a statement informing VA of the effective date 
of his award of Supplemental Security Income and when he received 
his first check.  

On August 10, 2005, the RO received from the Veteran a letter 
addressed to him from the Social Security Administration, dated 
in March 1987.  The letter informed him that the Social Security 
Administration was sending him a Supplemental Security Income 
check which was money due him from April 1986 through March 1987.  
He was also informed that his regular monthly check would be 
issued about the first day of the month.  The type of payment 
listed in the letter is "Individual-Disabled."  Also received 
on August 10, 2005 by the RO was another Social Security 
Administration document which indicates that his claim filed in 
April 1986 had been approved and the month of entitlement was 
April 1986.  

On August 10, 2005, the RO also received a completed VA Form 21-
0517-1, Improved Pension Eligibility Verification Report, in 
which the Veteran indicated that he received no monthly or annual 
income from any source for the period from May 11, 2003 through 
December 31, 2005 and had zero net worth for that period.  

The response to a March 2006 SSA Inquiry is of record but 
provides no information as to whether the Veteran was in receipt 
of any payments during the period from May 2003 to May 2004.  

In March 2006, the RO received a writing in which the Veteran 
referred to his request for an earlier effective date for award 
of nonservice-connected pension benefits and "Liberal Law 
consideration."  In an April 2006 letter, the RO informed the 
Veteran that the RO was "working on your claim for entitlement 
to an earlier effective date of non-service connected pension as 
well as liberalization law."  

Of record is a February 2006 letter from a Member of Congress 
informing VA that the Veteran had asked for assistance in 
obtaining retroactive pay.  This was received by VA in May 2006.  

In an April 2006 letter, the RO informed the Veteran that the RO 
had made a decision on his claim for entitlement to an earlier 
effective date for nonservice-connected pension benefits and 
consideration of the liberalization law.  The RO stated that his 
claims were received in February 2006.  In that letter, the RO 
denied an assignment of an earlier effective date.  The RO 
informed the Veteran that evidence supporting the December 1986 
denial of nonservice-connected pension benefits showed that he 
was not "unable to find and maintain gainful employment due to 
disability."  As to request for application of a liberalizing 
law, the RO provided the following explanation:  

We can only apply the Liberalization law 
for veterans that could have been entitled 
to non-service connected disability pension 
at the time the law changed on September 
17, 2001.  The only way you would have been 
entitled is if you were age 65 at the time 
the law changed or receiving Social 
Security benefits.  Our records show that 
you were age 53 when the law passed and you 
were not in receipt of Social Security 
benefits.  

In May 2006, the RO received a writing from the Veteran in which 
he stated "I appeal the N/S/C pension to be retroactive to 1986 
when I first applied."  

In April 2007, the RO issued a Statement of the Case.  In a list 
of adjudicative actions, the RO indicated that a claim was 
received in May 2004, the Veteran was notified of a decision in 
July 2004, a claim was received in November 2004, the Veteran was 
notified of a decision in April 2006, and a Notice of 
Disagreement was received in May 2006.  The RO informed the 
Veteran as follows:  

The Veteran requested an earlier effective 
date due to his application in 1985 or the 
liberalization of pension benefits in 2001.

The Veteran contents (sic) that he was 
eligible for the pension in 1986 because he 
was in receipt of Social Security income 
(SSI) benefits at that time.  Social 
Security income benefits are based on 
income requirements, not disability 
requirements, and do not affect VA 
decisions. 

      . . . 

And the 2001 liberalization of pension 
benefits applies to those who have a 
pending application and are over the age of 
65, and the veteran did not apply until 
2004, when he was 56.  He was 53 in 2001 
and was not in receipt of Social Security 
disability benefits.  

VA would reconsider this decision with 
receipt of evidence that the veteran 
applied for VA pension benefits between 
September 21, 2001 and May 17, 2004 and was 
in receipt of Social Security disability 
benefits.  

In his Substantive Appeal, received in June 2007, the Veteran 
explained that he wanted pension benefits from an earlier date.  
He stated as follows (upper and lower case and spelling corrected 
from the original):  "Because I was eligible from the period I 
file to now.  Disabled, as determined by the Commissioner of 
Social Security for the purpose of any benefits administered by 
the Commissioner."  

During the Board hearing, the Veteran testified that the 
disability upon which the Social Security Administration based 
its award of benefits was that resulting from the gunshot wound 
which affected the sight of one of his eyes and caused him to 
have intermittent headaches.  2010 Board hearing transcript at 5, 
7.  He reported that this happened in August 1985.  He testified 
that he had been on Social Security disability benefits since 
1986, and that the gunshot injury was the disability upon which 
his Social Security benefits had been based over the intervening 
years.  Id. at 4-5.  When asked by his representative what type 
of income he was receiving between 1986 and 2004, the Veteran 
testified that he was receiving "Social security, SSI."  Id. at 
3.  

He also testified that he appealed the December 1986 decision.  
Id. at 2.   He explained that he gave his appeal to his 
representative and it was the Veteran's understanding that his 
representative gave his appeal to VA.  Id. at 4.  He testified 
that it had been a while and although he may have a copy of the 
appeal somewhere he did not know where.  Id.  




II.  Law and analysis  

a.  Procedural posture  

The first matter that the Board must address is its jurisdiction.  
38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 19.4, 20.101(d).  Here, the 
Board finds that the November 2004 writing from the Veteran 
included a Notice of Disagreement and initiated an appeal of the 
July 2004 decision as to the effective date assigned for 
nonservice-connected pension benefits, the Statement of the Case 
issued in April 2007 was sufficient with regard to that Notice of 
Disagreement, and the June 2007 Substantive Appeal completed the 
appeal to the Board.  The Board also finds implicit in his 
initial claim, a claim for retroactive benefits as he indicated 
that he had been disabled since 1986.  

In general, once the RO denies a claim the claimant has one year 
from the date of the mailing of the letter announcing the 
decision to initiate an appeal to the Board.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. 20.302 (2010).  A notice of 
disagreement is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement with 
the adjudicative decision of the agency of original jurisdiction 
(AOJ, which is the RO in this case) and a desire to contest the 
result.  38 C.F.R. § 20.201 (2010).  No special wording is 
required, but the Notice of Disagreement must be in terms which 
can be reasonably construed as disagreement with the 
determination and a desire for appellate review.  Id.  The U.S. 
Court of Appeals for Veterans Claims (Veterans Court) has 
described the notice of disagreement as the least burdensome of 
procedural requirements in veterans benefits law.  See Ortiz v. 
Shinseki, 23 Vet. App. 353, 358 (2010).  In explaining that 
description, the Veterans Court cited Anderson v. Principi, 18 
Vet. App. 371, 375 (2004), in which the Veterans Court determined 
that a statement that the appellant "wonder[ed] why [his claim] 
wasn't allowed back in 1985" was a notice of disagreement as to 
the effective date of the award.  Id.  

In the instant case, the Veteran's November 2004 statement that 
he should have been awarded pension benefits in 1986 because he 
was found eligible for Supplemental Security Income benefits in 
1986 is reasonably construed by the Board as a notice of 
disagreement with the effective date assigned in the July 2004 
rating decision.  Because the RO indicated in the April 2007 
Statement of the Case that the issue was entitlement to an 
earlier effective date, provided a summary of pertinent evidence, 
a citation to and discussion of pertinent laws and regulations 
law, and the decision and reasons for the decision, the Board 
finds that this Statement of the Case satisfied the procedural 
requirements in this case.  38 U.S.C.A. § 7105(d) (West 2002).  
The Substantive Appeal was received within 60 days of the 
Statement of the Case, contained the necessary information, and 
was therefore sufficient to perfect his appeal.  38 C.F.R. 
§ 20.202, 20.302(b) (2010).  The decision appealed to the Board, 
therefore, is the July 2004 decision.  


b.  General effective date assignments  

Unless specifically provided otherwise, the effective date of an 
award of pension based on an original claim or a claim reopened 
after a final adjudication, is the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002), 38 C.F.R. § 3.400 (2010).  

A specific exception to the above is that if, within one year 
from the from the date on which a veteran became permanently and 
totally disabled, the veteran files a claim for a retroactive 
award and establishes that a physical or mental disability that 
was not the result of the veteran's own willful misconduct was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the pension award may be made 
effective from the date of receipt of the claim or the date on 
which the veteran became permanently and totally disabled, 
whichever is to the advantage of the veteran.  38 C.F.R. § 
3.400(b)(1)(ii)(B) (2010).  

One fact that must be found in this case is the date of the 
Veteran's claim.  The Veteran's testimony to the effect that he 
appealed the December 1986 decision amounts to a contention that 
the claim of importance in determining the effective date of his 
award is the claim received by VA in November 1985.  That claim 
was adjudicated in the December 1986 decision and the Board here 
determines that the December 1986 decision is final and thus, 
absent a finding of clear and unmistakable error in that 
decision, the November 1985 claim cannot provide a basis for 
assignment of an effective date.  

Generally, if no notice of disagreement is filed within one year 
of the mailing of a decision by the RO, the decision shall become 
final and the claim will not thereafter be reopened and allowed, 
except as provided by regulations not inconsistent with Title 38 
of the U.S. Code.  38 U.S.C.A. § 7105(c).  One exception to this 
general rule is that if new and material evidence is submitted, 
the claim may be reopened and allowed.  38 U.S.C.A. § 5108 (West 
2002).  As to claims reopened based on new and material evidence, 
other than service department records, where such evidence is 
received after a final disallowance, the effective date will be 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q),(r).  This 
exception is not applicable to pension cases.  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-
connected pension filed following final denial of previous 
nonservice- connected pension claim is a new claim not subject to 
new-and-material evidence requirement).

By statute, a notice of disagreement must be filed with the 
activity which entered the determination.  38 U.S.C.A. 
§ 7105(b)(1).  By regulation, a notice of disagreement must be 
filed with the VA office from which the claimant received notice 
of the determination being appealed unless notice has been 
received that the applicable VA records have been transferred to 
another office, in which case, the notice of disagreement must be 
filed with the VA office that assumed jurisdiction over the 
applicable records.  38 C.F.R. § 20.300.  

Here, the Veteran does not contend that he filed a notice of 
disagreement with any VA office.  Rather, as recorded in the 
transcript, he contends that he asked his representative to file 
the appeal.  Even if this is accurate, such does not constitute 
the filing of a notice of disagreement with a VA office and 
cannot initiate an appeal of a decision to the Board.  The record 
is absent for any evidence that the Veteran filed a notice of 
disagreement with the RO within one year of the mailing of the 
decision and his appellate rights in December 1986.  The Board 
therefore finds that the December 1986 decision became final.  As 
such, the claim received in 1985 cannot be considered as the 
operative claim in this case and cannot give rise to assignment 
of an effective date for grant of a nonservice-connected pension 
benefits.  

The VA Form 21-527, Income-Net Worth and Employment Statement, 
received on May 11, 2004 is treated as a claim to reopen, so 
specific subsections of 38 C.F.R. § 3.400 provide how the 
effective date will be assigned.  As to claims reopened based on 
new and material evidence, other than service department records, 
where such evidence is received after a final disallowance, the 
effective date will generally be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q),(r).  

A specific exception to the general rule that the effective date 
for an original or reopened claim cannot be earlier than the date 
of claim, is that if, within one year from the date on which a 
veteran became permanently and totally disabled, the veteran 
files a claim for a retroactive award and establishes that a 
physical or mental disability that was not the result of the 
veteran's own willful misconduct was so incapacitating that it 
prevented him or her from filing a disability pension claim for 
at least the first 30 days immediately following the date on 
which the veteran became permanently and totally disabled, the 
pension award may be made effective from the date of receipt of 
the claim or the date on which the veteran became permanently and 
totally disabled, whichever is to the advantage of the veteran.  
38 C.F.R. § 3.400(b)(1)(ii)(B).  

Again, even if one assumes that the May 11, 2004 VA Form 21-527 
is a claim for retroactive benefits, the Veteran's own statements 
and the evidence of record preclude application of 38 C.F.R. § 
3.400(b)(1)(ii)(B).  He has repeatedly contended that he became 
permanently and totally disabled many years before 2004 and the 
evidence of record supports his contention; therefore his 2004 
claim exceeds the time frame for filing a claim for a retroactive 
award, so no earlier effective date can be awarded based on 38 
C.F.R. § 3.400(b)(1)(ii)(B).  As already explained, there can be 
no argument that 38 C.F.R. § 3.400(b)(1)(ii)(B) is for 
application with regard to a claim filed in 1985 as that claim 
was the subject of the final December 1986 decision.   

Thus, the provisions of 38 C.F.R. § 3.400 do not provide a basis 
for an effective date earlier than May 11, 2004 in this case.  


c.  Liberalizing law  

The Veteran's argument that VA may assign an earlier effective 
date based on a liberalizing law has merit, although not to the 
extent that he argues.  Here, the Board finds that an effective 
date of May 11, 2003 for grant of nonservice-connected pension is 
warranted.  This is one year prior to when VA received the VA 
Form 21-527 Income-Net Worth and Employment Statement.  To the 
extent that the Veteran argues that an effective date earlier 
than May 11, 2003 should be assigned based on application of a 
liberalizing law, his argument fails.  

An exception to the general statutory rule that the effective 
date of an award cannot be earlier than the date of application 
is found at 38 U.S.C.A. 5110(g), which provides as follows:  

Subject to the provisions of section 5101 
of this title, where . . . pension is 
awarded or increased pursuant to any Act or 
administrative issue, the effective date of 
such award . . . shall be fixed in 
accordance with the facts found but shall 
not be earlier than the effective date of 
the Act or administrative issue.  In no 
event shall such award or increase be 
retroactive for more than one year from the 
date of application therefor or the date of 
administrative determination of 
entitlement, whichever is earlier.  

38 U.S.C.A. 5110(g) (West 2002).  

Section 5101(a) provides that  "[a] specific claim in the form 
prescribed by the Secretary. . . must be filed in order for 
benefits to be paid or furnished to any individual under the laws 
administered by the Secretary."  

Of note, the meaning of the term "administrative determination 
of entitlement" was litigated before and decided by the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
McCay v. Brown, 106 F.3d 1577 (Fed. Cir. 1997).  The appellant in 
that case argued that the phrase means the date as of which the 
administrative process ultimately determines a veteran became 
entitled to benefits, i.e. the date disability arose in Mr. 
McCay's case.  Id. at 1579.  The Government argued that it means 
the date upon which the administrative determination is made, 
i.e., the date of decision.  Id.  The Federal Circuit decided 
that the meaning asserted by the government was correct.  

The Federal Circuit explained that this interpretation flows from 
the legislative history of 38 U.S.C.A. § 5110(g) which allowed 
for VA to review previously denied claims and obviated the need 
for the claimant to refile a previously denied claim when a 
change in law provided a basis for granting the previously denied 
benefit.  Id. at 1580-81.  The Federal Circuit also explained 
that the government's interpretation was supported by VA 
regulations.  In this regard, the Federal Circuit noted that 
38 C.F.R. § 3.114 provided that in situations where the claim is 
reviewed at the request of the claimant more than one year after 
the effective date of the liberalizing law, benefits are 
authorized for a period of one year prior to the date of receipt 
of such request, but if VA reviews a claim on its own initiative 
more than one year after the effective date of a liberalizing 
law, benefits are authorized for a period of one year prior to 
the date of administrative determination of entitlement.  Id. 
1581.  It explained that the regulation only makes sense if "the 
date of administrative determination" refers to when VA makes 
its decision because only in situations where the veteran had not 
filed a claim would this date be earlier than the date of 
application."  Id.  

Additionally, in that decision, the Federal Circuit stated that 
the authority found in 38 U.S.C.A. § 5110(g) to grant benefits 
one year prior to the date of administrative determination of 
entitlement can only refer to those cases in which a veteran has 
previously filed a claim which has been denied because only in 
those cases is a claim already on file.  Id. at 1580.  

In the instant case, the date of administrative entitlement was 
July 20, 2004, the date that the RO determined that the Veteran 
was entitled to nonservice-connected pension based on the claim 
received on May 11, 2004 (for which the first check was issued on 
June 1, 2004).  Hence, application of the "liberalizing law" 
rule can allow for an effective date no earlier than May 11, 2003 
in this case.  38 U.S.C.A. § 5110(g).  

The regulation implementing 38 U.S.C.A. § 5110(g) is 38 C.F.R. 
§ 3.114.  This regulation provides, in pertinent part, as 
follows:  

(a) Effective date of award.  Where pension 
. . . is awarded . . . pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award . . . shall be fixed in 
accordance with the facts found, but shall 
not be earlier than the effective date of 
the act or administrative issue.

Where pension . . . is awarded . . . 
pursuant to a liberalizing law or VA issue 
which became effective on or after the date 
of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date of 
claim or administrative determination of 
entitlement. The provisions of this 
paragraph are applicable to original and 
reopened claims as well as claims for 
increase.

(1) If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits may 
be authorized from the effective date of 
the law or VA issue. 

(2) If a claim is reviewed on the 
initiative of VA more than 1 year after the 
effective date of the law or VA issue, 
benefits may be authorized for a period of 
1 year prior to the date of administrative 
determination of entitlement. 

(3)  If a claim is reviewed at the request 
of the claimant more than 1 year after the 
effective date of the law or VA issue, 
benefits may be authorized for a period of 
1 year prior to the date of receipt of such 
request. 

38 C.F.R. § 3.114 (2010).  

First, the Board must determine if the change in law referred to 
by the Veteran was a "liberalizing" law.  "A liberalizing law 
or VA issue is one which effects a substantive change in law or 
regulation and creates a new basis for entitlement to a 
benefit."  VAOPGCPREC 11-1999 (September 2, 1999) (citing Routen 
v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998) and Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993).  

In Spencer, the Veterans Court stated as follows:

When a provision of law or regulation 
creates a new basis of entitlement to 
benefits, as through liberalization of the 
requirements for entitlement to a benefit, 
an applicant's claim of entitlement under 
such law or regulation is a claim separate 
and distinct from a claim previously and 
finally denied prior to the liberalizing 
law or regulation.  

Spencer, 4 Vet. App. at 288.  

In Routen, the Federal Circuit explained that a change in 
regulation which provided that, as to peacetime veterans, "the 
presumption of aggravation is rebutted by "clear and 
unmistakable evidence ... where the preservice disability underwent 
an increase in severity during service" was a procedural change, 
and did not create a new cause of action since no new basis of 
entitlement was created, rather it simply provided that  
peacetime veterans would benefit from a stronger presumption 
toward the same disability benefit entitlement, based on the same 
factual predicates.  Routen, 142 F.3d at 1442.  

However, the Federal Circuit also stated, in reference to its 
decision upholding the Veterans Court in Spencer,  as follows:  

There is a good argument that, if a new law 
provides for benefits not previously 
available, even though grounded on some but 
not all of the same facts adjudicated under 
an earlier law, a new cause of action is 
created along with a new entitlement to a 
remedy. Thus, if the old law required proof 
of facts A, B, and C, and the new law 
requires proof of facts A, B, and D, a 
veteran who lost the A, B, C case under the 
old law because he could not establish C 
would seem free to claim under the new law, 
assuming he can establish A, B, and D.

In Spencer, the court went on to analyze 
whether the statute being pressed by the 
appellant was a law that created a new 
basis for entitlement, and concluded that 
it was not. The court explained that:

Spencer's argument fails to appreciate 
that the reforms implemented by the 
VJRA were directed to improving the 
adjudicative process and did not 
create new substantive rights to 
veterans' benefits.... Spencer does 
not identify any changes effected by 
the VJRA that substantively affected 
the nature of his claim such that it 
became different and distinct from the 
one previously denied by the Board.   

Id. at 1441-42 (citing Spencer v. Brown, 17 F.3d 368, 372-73 
(Fed. Cir. 1994)).  

With these explanations in mind, the Board looks to the pertinent 
change in law.  Prior to September 17, 2001, 38 U.S.C.A. 
§ 1502(a) provided:  

For the purposes of this chapter, a person 
shall be considered to be permanently and 
totally disabled if such a person is 
unemployable as a result of disability 
reasonably certain to continue throughout 
the life of the disabled person, or is 
suffering from--

(1)  any disability which is sufficient to 
render it impossible for the average person 
to follow a substantially gainful 
occupation, but only if it is reasonably 
certain that such disability will continue 
throughout the life of the disabled person; 
or 

(2) any disease or disorder determined by 
the Secretary to be of such a nature or 
extent as to justify a determination that 
persons suffering therefrom are permanently 
and totally disabled. 


Prior to September 17, 2010, 38 U.S.C.A. § 1513 did not exist.  

On December 27, 2001 the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001, Pub. Law. 107-103.  
Section 206 was titled "Expansion of presumptions of permanent 
and total disability for veterans applying for nonservice-
connected pension."  

Section 206 modified 38 U.S.C.A. § 1502(a) and added a note under 
that section that the effective date of the amendment to 
subsection (a) shall take effect as of September 17, 2001.  The 
amended §1502(a) reads as follows:  

(a)  For the purposes of this chapter, a 
person shall be considered to be 
permanently and totally disabled if such 
person is any of the following:

(1)  A patient in a nursing home for long-
term care because of disability. 

(2)  Disabled, as determined by the 
Commissioner of Social Security for 
purposes of any benefits administered by 
the Commissioner. 

(3)  Unemployable as a result of disability 
reasonably certain to continue throughout 
the life of the person. 

(4) Suffering from-- 

(A) any disability which is sufficient to 
render it impossible for the average person 
to follow a substantially gainful 
occupation, but only if it is reasonably 
certain that such disability will continue 
throughout the life of the person; or 

(B) any disease or disorder determined by 
the Secretary to be of such a nature or 
extent as to justify a determination that 
persons suffering therefrom are permanently 
and totally disabled.  

Section 207 of Public Law 107-103 was titled  "Eligibility of 
veterans 65 years of age or older for veteran's pension 
benefits" and added 38 U.S.C.A. § 1513.  A note indicated that 
for § 1513 the amendment shall take effect as of September 17, 
2001.  Section 1513 reads as follows:  

(a) The Secretary shall pay to each veteran 
of a period of war who is 65 years of age 
or older and who meets the service 
requirements of section 1521 of this title 
(as prescribed in subsection (j) of that 
section) pension at the rates prescribed by 
section 1521 of this title and under the 
conditions (other than the permanent and 
total disability requirement) applicable to 
pension paid under that section.

(b) If a veteran is eligible for pension 
under both this section and section 1521 of 
this title, pension shall be paid to the 
veteran only under section 1521 of this 
title.   

Section  1521(a) provides as follows (in pertinent part):  

The Secretary shall pay to each veteran of 
a period of war who meets the service 
requirements of this section (as prescribed 
in subsection (j) of this section) and who 
is permanently and totally disabled from 
non-service-connected disability not the 
result of the veteran's willful misconduct, 
pension at the rate prescribed by this 
section, as increased from time to time 
under section 1521 of this title. 

The change in § 1502(a) allowed a claimant who could not prove 
that he had a disease that the Secretary had determined to be 
such as to justify a determination that persons suffering 
therefrom are permanently and totally disabled or that he had 
disability, which would last throughout his lifetime, sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation, to nevertheless prove that he 
was disabled by evidence that Commissioner of Social Security had 
determined that the claimant was disabled for purposes of any 
benefits administered by the Commissioner.  This fits squarely 
into the definition of a liberalizing law explained in Routen and 
cited to in the VA General Counsel opinion.  Moreover, treating 
it as a liberalizing law is consistent with the Veterans Court's 
explanation in Spencer because the change in § 1502(a) 
liberalized the requirements for entitlement to the nonservice-
connected pension.  Although in both versions disability must be 
shown, in the amended version this can be shown by a finding of 
disability by the Commissioner of Social Security, where as 
previously this was not the case.  The Board therefore finds that 
the change in 38 U.S.C.A. § 1502(a), effected by Pub. Law. 107-
103, was a liberalizing law.  

Next, the Board must determine whether the RO granted non-
service-connected pension benefits pursuant to the change in 
38 U.S.C.A. § 1502(a).  A review of the record fails to show that 
the Veteran was a patient in a nursing home.  A review of the 
record shows that the Veteran was less than 65 years old on the 
date that the pension was granted.  The associated June 2004 
printout from the Social Security Administration shows that the 
Veteran was eligible for title XVI and Title II status as of that 
date.  Based on the reasons stated in the July 2004 decision for 
granting nonservice-connected pension benefits, the RO granted 
nonservice-connected pension benefits based on a finding of 
disability pursuant to the change in 38 U.S.C.A. § 1502(a)(2) 
effected by Public Law 107-103.  

Next, the Board must examine the history of the current version 
of 38 C.F.R. § 3.114 to determine what must be shown to grant an 
effective date earlier than the date of the May 11, 2004 claim.  
That is, how far back must it be shown that the Veteran met the 
criteria for eligibility to the benefit as provided by the change 
in law.  The RO appears to have required proof back to the 
effective date of the change, September 17, 2001.  The Board 
however finds that this is not the case because the change was 
effective at a date earlier than enactment of Public Law 107-103, 
not on or after enactment of Public Law 107-103, and therefore 
was retroactive, not prospective.  

Prior to April 1997, 38 C.F.R. §  3.114 read in pertinent part, 
as follows:  

Effective date of award. Where pension . . .is awarded . . 
. pursuant to a liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the Secretary's 
direction, the effective date of such award . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act or 
administrative issue.  In order to be eligible for a 
retroactive payment under the provisions of this paragraph 
the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement. The provisions of this paragraph are 
applicable to original and reopened claims as well as 
claims for increase. 

38 C.F.R. § 3.114 (1996) (emphasis added).  

After April 1997, 38 C.F.R. §  3.114 read in pertinent part, as 
follows:  

Effective date of award. Where pension . . 
. is awarded . . . pursuant to a 
liberalizing law, or a liberalizing VA 
issue approved by the Secretary or by the 
Secretary's direction, the effective date 
of such award . . . shall be fixed in 
accordance with the facts found, but shall 
not be earlier than the effective date of 
the act or administrative issue.

Where pension . . . is awarded . . . 
pursuant to a liberalizing law or VA issue 
which became effective on or after the date 
of its enactment or issuance, in order for 
a claimant to be eligible for a retroactive 
payment under the provisions of this 
paragraph the evidence must show that the 
claimant met all eligibility criteria for 
the liberalized benefit on the effective 
date of the liberalizing law or VA issue 
and that such eligibility existed 
continuously from that date to the date of 
claim or administrative determination of 
entitlement.

38 C.F.R. § 3.114 (2010) (emphasis added).  

The reason for the change was the Veteran Court's decision in 
McCay v. Brown, 9 Vet. App. 183 (1996).  In that case, VA had 
denied service connection for a soft tissue sarcoma because the 
change in administrative issue (regulation), which was issued in 
October 1991, added soft tissue sarcomas to the list of diseases 
subject to the presumption of service-connection due to exposure 
to agent orange and made the change effective in 1985.  The 
claimant had filed his claim in 1990 and had not been found to 
have the disease prior to 1987.  Thus, under the version of § 
3.114 in effect at the time, an effective date earlier than the 
date of claim could not be assigned because he could not show 
that he had met the criteria for the grant continuously since 
1985.  The Veterans Court stated that his regulation was an 
impermissible interpretation of 38 U.S.C.A. § § 5110(g), 
explaining that the purpose of § 5110(g) is to allow a one year 
grace period for beneficiaries who would otherwise be penalized 
by not filing promptly.  The Veterans Court stated specifically 
as follows:   

the requirement, pursuant to section 
3.114(a), that a claimant have met all 
eligibility criteria on the effective date 
of the liberalizing law or administrative 
issue, and continuously from that date to 
the date of the claim, is not a permissible 
construction of 38 U.S.C. § 5110(g) where a 
liberalizing law has a retroactive 
effective date. 

Id. at 187.  

Because the change in 38 U.S.C.A. § 1502, which was due to Public 
Law 107-103, enacted in December 2001, was effective earlier, 
i.e. September 17, 2001, the law had a retroactive effective 
date.  That is, it cannot be said that the law became effective 
on or after the date of its enactment, because the date of 
enactment was in December 2001 but the law became effective in 
September 2001.  It is recognized by the Board that the problem 
presented in McCay is not present in this case.  However, the 
regulation in effect since 1997 is unambiguous.  There is thus no 
basis for requiring that the Veteran in this case show 
eligibility for the pension back to September 17, 2001.  

The Board notes that even if this were not the case, i.e., even 
if the law required that the evidence show eligibility 
continuously from September 17, 2001, the outcome would not be 
different.  That is, the evidence of record shows that the 
determination by the Commissioner of Social Security that the 
Veteran was disabled for purposes of benefits administered by the 
Commissioner extended back to 1986 so the outcome of this Board 
decision would not differ if the change to 38 U.S.C.A. § 1502(a) 
was prospective as opposed to retroactive.  

The Board also points out that there is no statutory or 
regulatory requirement that the Veteran actually be in receipt of 
Social Security benefits continuously from any date.  Rather, 
38 U.S.C.A. § 1502(a) states only that disability can be proven 
for pension purposes by evidence of a determination by the 
Commissioner of the Social Security Administration that that the 
Veteran was disabled for the purpose of any benefit administered 
by the Commissioner.  So long as that determination of disability 
has not changed, as opposed to a change in benefits received, 
during the applicable time period, VA is required by statute to 
find that the Veteran is disabled for pension purposes.  The 
record shows that in 1986 the Commissioner of Social Security had 
determined that he was disabled, and there is nothing in the 
record to indicate that the Commissioner later determined that he 
was not disabled and then, even later, determined that he was 
again disabled.  

As to the statement in the April 2007 Statement of the Case that 
the Veteran was in receipt of SSI, and definition that this was 
Social Security income and not dependent on a finding of 
disability, the Board finds controlling in this case the 1987 
letter from the Social Security Administration, which indicated 
that the Veteran was a disabled person.  

Finally, there is no requirement that the Veteran have a claim 
pending at the time of the change in law in order for VA to award 
an earlier effective date pursuant to 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114.  This is clear from the explanation provided 
by the Federal Circuit in Routen, referred to earlier in the 
instant Board decision.  

Application of 38 C.F.R. § 3.114 thus provides that VA may assign 
an effective date for a period of one year prior to the May 11, 
2004 receipt of his VA Form 21-527.  The receipt of that VA Form 
21-527, the Board finds, amounts to a request of the Veteran to 
review his claim for a nonservice-connected pension.  As, the 
request was received more than one year after the effective date 
of the liberalizing change in 38 U.S.C.A. § 1521, this one year 
period is the maximum available by application of 38 C.F.R. §  
3.114.  Moreover, statute clearly limits the retroactive award to 
no more than one year from the date of application therefore or 
the date of administrative determination of entitlement, 
whichever is earlier.  As the determination of entitlement was in 
July 20, 2004 and the date of application was May 11, 2004, the 
earliest effective date of award is limited by statute to May 11, 
2003.  To the extent that the Veteran seeks an effective date 
earlier than May 11, 2003, such request cannot be granted.  


d.  Other - Improved pension requirements  

The only question that remains is whether the Veteran met the 
criteria for non-service-connected pension benefits under 
38 U.S.C.A. § 1521 from May 11, 2003 to May 11, 2004.  

VA shall pay each veteran of a period of war who meets certain 
service requirements and is permanently and totally disabled from 
non-service-connected disability not the result of his or her own 
willful misconduct, pension at a rate set by statute.  
38 U.S.C.A. § 1521(a).  Service requirements can be met in a 
number of ways including that the veteran had a period of 90 days 
or more active service during a period of war.  38 U.S.C.A. 
§ 1521(j).  VA shall deny or discontinue payment of pension to an 
unmarried veteran when the corpus of the veteran's estate it is 
reasonable that some part of the corpus of the estate be consumed 
for the veteran's maintenance.  38 C.F.R. § 1522.  In the case of 
a married veteran, the spouse's estate is also considered.  Id.  

Basic entitlement to an improved pension depends whether the 
Veteran met certain service requirements, whether the Veteran is 
age 65 or older or permanently and totally disabled from 
nonservice-connected disability not due to his own willful 
misconduct, and whether the Veteran meets specific net worth 
requirements and does not have an annual income in excess of the 
applicable maximum annual pension rate as specified by regulation 
and statute.  38 C.F.R. § 3.3(a) (2010).  

"Improved pension" is the only type of pension (as opposed to, 
for example "Section 306 pension") available to those veterans 
who met disability requirements on or before December 31. 1978.  
As all facts indicate that the Veteran met disability 
requirements after that date, this is the pension at issue in 
this case and the Board will refer to "improved pension" simply 
as "pension" or "nonservice-connected pension" during the rest 
of this decision.  Id.  

As explained above, the Veteran in this case is entitled to an 
effective date of May 11, 2003, but no earlier, if, of course, he 
met all the requirements for entitlement to pension from that 
date.  Qualifying service is not at issue here, as the record 
shows that he had more than 90 days of active service during the 
Vietnam era.  See 38 C.F.R. § 3.2.  As explained earlier in this 
decision, the evidence shows that the Veteran was permanently and 
totally disabled since prior to May 11, 2003.  There is no 
evidence that his disability was due to his own misconduct.  The 
Board now turns an explanation as to why he meets the net worth 
and income criteria.  

Effective December 1, 2002, improved pension for a veteran with 
no dependants, was $9690 per year.  68 Fed. Reg. 5342 (February 
3, 2003).  Effective December 1, 2003, improved pension for a 
veteran with no dependents was $9,894 per year.  69 Fed. Reg. 
18425 (April 7, 2004).  Effective July 2001, Supplementary 
Security Income was $531 per month for an eligible individual, 
and effective July 2002, Supplementary Security Income was $545 
per month for an individual.  See 
http://www.ssa.gov/OACT/cola/SSIamts.html.  

In the VA FORM 21-527 received by VA in May 2004, the Veteran 
indicated that he was unmarried and had no dependents, had zero 
net worth, and his only income was $580 per month from 
Supplemental Security / Public Assistance.  In the VA Form 21-
0517-1 Improved Pension Eligibility and Verification Report, the 
Veteran indicated that he had zero income for the period from May 
11, 2003 to December 31, 2004 and had zero net worth during that 
period.  His report of zero income is consistent with the 
instructions VA provides for completing the eligibility 
verification report, which includes instructions to not report 
SSI benefits unless from Old Law Pension (fixed rate of pension 
since 1960).  See VA Form 21-0510.  During the hearing he 
testified that his only income during the period through 2004 was 
SSI income.  The printout from the Social Security Administration 
shows that the Veteran was receiving recurrent payments in 2004 
which are consistent with SSI amounts.  Thus, even if SSI 
benefits went toward countable income, his income during the 
period from May 11, 2003 to May 11, 2004 would not be a bar to 
basic entitlement to nonservice-connected pension benefits for 
that period.   

Unless specifically excluded under 38 C.F.R. § 3.272, payments of 
any kind from any source shall be counted as income during the 
12-month annualization period.  38 C.F.R. § 3.271(a).  Donations 
from public or private relief, welfare, or charitable 
organizations are excluded from countable income for the purpose 
of determining entitlement to improved pension.  38 C.F.R. 
§ 3.272.  Pursuant to the M21-1-MR, Supplementary Security Income 
(SSI) is not considered countable income for improved pension 
purposes.  See M21-1MR Part V, subpart iii, Chapter 1, Section I, 
Part 58.b.  This is also consistent with 38 C.F.R. § 3.262(f), 
which states "[b]enefits received under noncontributory 
programs, such as . . . supplementary security income are subject 
to the rules contained in paragraph (d) of this section 
applicable to charitable donations."  Charitable donations from 
public or private relief or welfare programs will not be 
considered income except as to claims for pension under laws in 
effect on June 30, 1960.  38 C.F.R. § 3.362(d).  The improved 
pension laws were not in effect on June 30, 1960.  

In any event, based on the evidence of record, the Board finds 
that the criteria for basic entitlement, as to net worth and 
income, was met during the period from May 11, 2003 to May 11, 
2004.  

Conclusion:  

The Veteran met the criteria for basic entitlement to nonservice-
connected pension benefits, including during the period from May 
11, 2003 to May 11, 2004 and by operation of 38 C.F.R. § 3.114 
and the September 17, 2001 change in 38 U.S.C.A. § 1502(a), an 
effective date of May 11, 2003 is warranted for grant of 
nonservice-connected pension benefits.  A date earlier than May 
11, 2003 is barred by statute.  There is no reasonable doubt to 
be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The RO received a the VA Form 21-527 in May 2004 and granted the 
pension benefits in July 2004.  Pursuant to later statements from 
the Veteran, which the Board has determined were a Notice of 
Disagreement, received in November 2004 and argument going to his 
disagreement with the assigned effective date, the RO sent VCAA 
notice letters to the Veteran in May 2005 and April 2006.  The 
April 2006 letter provided the Veteran with general VCAA notice 
as to how VA assigns effective dates, the only matter at issue in 
this case.  Although this notice was not provided prior to the 
initial adjudication of the Veteran's claim in July 2004, the 
claim was readjudicated by issuance of the Statement of the Case 
in April 2007.  The Veteran has since that time had sufficient 
opportunity to participate meaningfully in the processing of his 
claim.  Therefore the Board finds that any error as to the timing 
of the notice in this case was cured.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained or the Veteran has submitted service 
records and Social Security Administration documents.  Neither a 
medical examination nor a medical opinion is necessary to resolve 
any question of law or fact in this case.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

An effective date of May 11, 2003, for entitlement to nonservice-
connected pension benefits, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


